DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 16/794,447 filed on February 19, 2020 and the Request for continued examination (RCE) presented on September 15, 2021, amendment presented on February 02, 2022, which amends claims 1, cancelled claim 3 and added new claims 9-10 and presents arguments, is hereby acknowledged. Claims 1-2 and 6-10 are currently pending and subject to examination.

       This Examiner's Amendment and Reasons for Allowance is in response to the amendment presented on February 02, 2022.

Allowable Subject Matter
3.    Claims 1-2 and 6-10 are allowed.

                                           EXAMINER’S AMENDMENT
4.      An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Elaine Johnson (Reg. No. 52,422) over the telephone on 03/16/2022.

6. This application has been amended as follows:

AMENDMENTS TO THE CLAIMS:

1. (Currently Amended) A method for locating performance problems in a network comprising: 
          associating metadata, relating to hops in the network, from test packets to a plurality of test sessions, each of the plurality of test sessions including at least one of the test packets going from one of a plurality of first devices in the network to one of a plurality of second devices in the network via one or a plurality of crossing tested paths, each one of the plurality of crossing tested paths including at least one of the hops in the network; 
          collecting the metadata relating to the hops in the network, and performance threshold breaches of the crossing tested paths of said plurality of test sessions from only the plurality of second devices; 
          creating a correlation of said performance threshold breaches across the plurality of test sessions, by matching the metadata relating to the hops from the plurality of test sessions, which resulted in the performance threshold breaches; 
first and second devices in the network, and a number of the performance threshold breaches involving each of the hops; 
          wherein said correlation isolates the hops impacting said performance threshold breaches; and 
          wherein said metadata comprises topology metadata selected from a group consisting of source, start, origin probe, source type, destination, end, reflector, endpoint type, geocoordinates, and measurement type.

2. (Previously Presented) The method of claim 1 wherein the map plots a number of concentric circles around each of the hops based on the number of performance threshold breaches.

3. (Canceled)

4. (Canceled)

5. (Canceled)

6. (Previously Presented) The method of claim 1, wherein the map plots a different size and/or color circle around each of the hops to indicate a severity of the performance threshold breaches.



8. (Previously Presented) The method of claim 7, wherein collecting the metadata relating to the hops, and the performance threshold breaches of the crossing tested paths comprises: 
          transmitting at least one of the test packets to a reflection module; 
          generating a reflection packet in the reflection module; and 
          sending the reflection packet back to the test module.

9. (Previously Presented) The method of claim 1, wherein said geocoordinates comprise a latitude and a longitude.

10. (Previously Presented) The method of claim 1, wherein said measurement type comprises TWAMP or telemetry.


Response to Arguments
7.        With regard to the Applicant’s remarks dated February 02, 2022:
           Regarding rejection of claims 1-2 and 6-10 under 35 U.S.C. §103, Applicant’s arguments have been fully considered. Applicants argue at pages 5-6 of remarks as 

8.      The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.

                  EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
          With regard to the Applicant’s remarks dated February 02, 2022:
          Regarding rejection of claims 1-2 and 6-10 under 35 U.S.C. §103, Applicant’s arguments have been fully considered. Applicants argue at pages 5-7 of remarks as filed on February 02, 2022 that neither Haddow, Emanuel, Baldonado or Naous, alone or in combination, teaches the feature “wherein said metadata comprises topology metadata selected from the group consisting of source, start, origin probe, Source type, destination, end, reflector, endpoint type, geocoordinates, and measurement type.” as recited by the amended independent claim 1. Examiner agrees. Therefore, the rejection has been withdrawn.


      However, Naous discloses displaying results of correlation of performance issue compared to threshold level in a flow map representing flow path, hop distances of each node, total number of threshold performance metrics related to nodes in hop and based upon results of correlation of performance issue compared to threshold level removing node which impacted due to performance issue compared to threshold level (Naous: [paragraph  0028-0030, 0081, 0113]).

     For Instance, the newly discovered prior art reference Mao et al. (US 2021/0095971 A1, hereinafter as “Mao”) does not disclose “wherein said metadata comprises topology metadata selected from the group consisting of source, start, origin probe, Source type, destination, end, reflector, endpoint type, geocoordinates, and measurement type” as recited by the amended independent claim 1.
     However, Mao discloses each vehicle 101 and/or UE 103 is configured to report probe data as probe points, which are individual data records collected at a point in time that records telemetry data for that point in time. The probe points can be reported from the vehicles 101 and/or the UEs 103 in real-time, in batches, continuously, or at any other frequency requested by the system 100 over, for instance, the communication network 111 for processing by the map matching platform 107. In one embodiment, a 

      For Instance, the newly discovered prior art reference Robitaille et al. (US 2014/0211636 A1, hereinafter as “Robitaille”) does not “wherein said metadata comprises topology metadata selected from the group consisting of source, start, origin probe, Source type, destination, end, reflector, endpoint type, geocoordinates, and measurement type” as recited by the amended independent claim 1.
     However, Robitaille discloses the TWAMP Request  is addressed using the layer-3 address of a device that is located beyond the last NID device in the test path, upon receiving a first TWAMP request 411 at NID 203, NID 203 first determines whether it is the last NID device in the test path and assign the NID identifier 401 is for the TWAMP Actuator 210 to set the NID identifier 401 to zero and for each NID 201, 202, 203 in the test path to increment the NID identifier (Robitaille: [paragraph 0031-0033]).

      In light of response presented on February 02, 2022 and examiner proposed amendment was authorized on 03/16/2022, no better art exists to teach all of the claims limitations as in Independent claim1. Therefore, no new grounds of rejections are made. No other previously made grounds of rejection remain. Claim 1 is allowable.

9.     When taken in context the claim as a whole was not uncovered in the prior art, the dependent claims are allowed as they depend upon an allowable independent claim.



11.     Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance”.

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459